                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GRAHAM ENGINEERING CORP.,    :                 CIVIL ACTION NO. 1:18-CV-405
                             :
             Plaintiff       :                 (Chief Judge Conner)
                             :
        v.                   :
                             :
JOHN BRUNELLE and            :
PROSYSTEMS INTEGRATION, LLC, :
                             :
             Defendants      :

                                       ORDER

      AND NOW, this 26th day of February, 2019, upon consideration of

defendants’ motion (Doc. 9) to dismiss the complaint for lack of personal

jurisdiction, and the parties’ respective briefs in support of and opposition to said

motion, and for the reasons stated in the accompanying memorandum, it is hereby

ORDERED that:

      1.     Defendants’ motion (Doc. 9) to dismiss is GRANTED in part,
             DEFERRED in part, and DENIED in part as follows:

             a.     The motion is GRANTED with respect to general personal
                    jurisdiction as to both defendants on all counts.

             b.     The motion is DEFERRED pending jurisdictional discovery as
                    to specific personal jurisdiction over defendant John Brunelle
                    on Counts II through IV, and over defendant ProSystems
                    Integration, LLC (“ProSystems”), on Counts II and III.

             c.     The motion is DENIED as to Count I against ProSystems.

      2.     The parties are granted until Friday, May 17, 2019, to conduct
             discovery limited to the jurisdictional issues delineated in the court’s
             memorandum opinion of today’s date.
3.   In light of paragraphs 1 and 2 above, ProSystems’ obligation to
     respond to Count I of plaintiff’s complaint (Doc. 1) is STAYED pending
     further order of court.

4.   The following supplemental briefing schedule shall follow the close of
     the jurisdictional discovery period:

     a.    Plaintiff shall file a supplemental brief in opposition to
           defendants’ motion (Doc. 9) to dismiss for lack of personal
           jurisdiction within fourteen (14) days after the close of
           jurisdictional discovery.

     b.    Defendants shall file a supplemental brief in reply within
           fourteen (14) days after the filing of plaintiff’s supplemental
           brief.



                               /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner, Chief Judge
                               United States District Court
                               Middle District of Pennsylvania
